DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, as originally filed 06/30/2020, are pending and have been examined on the merits (claims 1, 8, and 15 being independent). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 13 and 19 are objected to because of the following informalities:  Claims 6, 13 and 19 recite the phrase “insertion of the identifier into a predetermined field a format that corresponds to the event.”  This is not grammatically correct.  Applicant is requested to amend this phrase in each claim as follows “insertion of the identifier into a predetermined field in a format that corresponds to the event.”  Appropriate correction is required.
Claims 3-5, 7, 10-12, 15, 17, 18 and 20 are objected to because of the following informalities:  Claims 3-5, 7, 10-12, 15, 17, 18 and 20 recite the phrase “the database” .  For clarity and consistency of the record, Applicant is requested to amend this phrase in each claim as follows “the decentralized database” so as is claimed in each independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for generating and validating an event (e.g., transaction for a bill) which contains the steps of receiving, storing, executing, determining, setting, generating, and submitting.  The claim recites a series of steps 
Step (2A) Prong 1:  A method for generating and validating an event (e.g., transaction for a bill) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: determining… event data satisfies an endorsement policy, setting… an identifier… to a context of the event data, generating.. an event… includes the event data and the identifier, and validating… a state… in the event data is correct.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… event data from an entity, storing… code…, executing… contract, and submitting the event to record… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful 
The instant recited claims including additional elements (i.e., a receiver, a storage area, code of a smart contract, a processor, and a decentralized database) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0041-0042], a node, a peer node, nodes of the decentralized database, the blockchain, a processor, chaincode of a smart contract, the blockchain database, the blockchain network, client application, endorsement policy, and namespace logic) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a receiver, a storage area, code of a smart contract, a processor, and a decentralized database) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited 
	For instance, in claims 2, 9, and 16, the step of “wherein the identifier includes key information previously generated in correspondence to the context of the event data.”, in claims 3, 10, and 17, the step of “wherein the context of the event data refers to an object managed ….”, in claims 4, 11, and 18, the step of “wherein the context of the event data includes a tuple that includes at least two of a channel name, namespace, collection, or key name…”, in claims 5 and 12, the step of “wherein the context of the event data includes a tuple that includes a channel name, namespace, collection and key name…”, in claims 6, 13, and 19, the step of “…generate the event in accordance with operations that include insertion of the identifier into a predetermined field a format that corresponds to the event.”, and in claims 7, 14, and 20, the step of “wherein: the context is an object or namespace …, and the identifier is pre-authenticated for the object or namespace.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Generating an event (e.g., transaction for a bill) and setting an identifier to the event in order to validate the event data is correct is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 15 above.  Merely claiming the same process for generating an event (e.g., transaction for a bill) and setting an identifier to the event 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (hereinafter Padmanabhan), US Publication Number 2020/0250661 A1 in view of Schiatti et al. (hereinafter Schiatti), US Publication Number 2017/0206522 A1.
Regarding claim 1:
Padmanabhan discloses the following:
A system, comprising: (Padmanabhan: See fig. 1A and 1B, and abstract)
a receiver to receive (reads on “triggers events within the host organization”) event data from an entity; (Padmanabhan: See paragraph [0333] “the user defined smart 
a storage area to store code of a smart contract; and (Padmanabhan: See paragraphs [0192] “the configuration of the smart contract generates the smart contract as metadata which is either embedded within the new assets or coins created via the smart action or transacted onto the blockchain as stored metadata.” and [0314] “The software 1022 may also reside, completely or at least partially, within the main memory 1004 and/or within the processor 1002 during execution thereof by the computer system 1000, the main memory 1004 and the processor 1002 also constituting machine readable storage media.”, and see also [0317])
a processor to execute the smart contract to: (Padmanabhan: See paragraph [0332] “when a transaction occurs on the blockchain, having the metadata for the smart contract therein, the smart contract is executed and the various user defined smart contract events, conditions, and operations are then effectuated.”)
determine that the event data satisfies an endorsement policy; (Padmanabhan: See paragraph [0334] “For example, consider that Wal-Mart and Nestle have an agreement that a shipment must be transported within a climate controlled trailer within a range of 35 to 39 degrees Fahrenheit at all times. Moreover, if the temperature exceeds 39 degrees at any time, then the payment is nullified.”, and see also [0336])
set (reads on “a temperature related event for the particular shipment”) an identifier that corresponds to a context of the event data; (Padmanabhan: See paragraphs [0336] “In the above example with Wal-Mart and Nestle, the CRM system will 
generate (reads on “a temperature related event for the particular shipment, which may then be linked back to the smart contract automatically”) an event which includes the event data (reads on “the particular shipment”) and the identifier (reads on “a temperature related event”); and (Padmanabhan: See paragraph [0336] “In the above example with Wal-Mart and Nestle, the CRM system will possess the requirements for the shipment. Because the host organization through the CRM system monitors the shipment and subscribes to shipment events, such as temperature data, the CRM system will monitor for and become aware of a temperature related event for the particular shipment, which may then be linked back to the smart contract automatically. More particularly, because the host organization operates as a participating node for the blockchain within which the smart contract is executing, the host organization has visibility to both the smart contract terms and conditions accessible via the blockchain and also the CRM requirements for the shipment, such as the required temperature range.”)
Padmanabhan does not explicitly disclose the following, however Schiatti further teaches:
submit (reads on “a node “sends a transaction” to the blockchain distributed database it may access the database in accordance to the action specified in the transaction, e.g. it may write data and/or run a program stored in the blockchain”) 
wherein the identifier (reads on “the state of the flag”) that a state in correspondence with the context in the event data is correct. (Schiatti: See paragraph [0068] “If e.g. the energy available for use is zero, the smart meter may be automatically switched off. A flag may be provided in the commodity supplier file and a third-party service may periodically check the flag and perform the requested automatic action according to the state of the flag.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) of Padmanabhan to include monitoring a state of an event using information (e.g., flag) that is linked to the event, as taught by Schiatti, in order to provide more secure handing of transactions.
Regarding claim 2:
Padmanabhan discloses the following:
The system of claim 1, wherein the identifier includes key information (reads on “the required temperature range”) previously generated in correspondence to the context of the event data. (Padmanabhan: See paragraph [0336] “In the above example with Wal-Mart and Nestle, the CRM system will possess the requirements for the shipment. Because the host organization through the CRM system monitors 
Regarding claim 3:
Padmanabhan discloses the following:
The system of claim 1, wherein the context of the event data refers to an object managed by the database. (Padmanabhan: See paragraph [0308] “Each database may generally be viewed as a collection of objects, such as a set of logical tables, containing data fitted into predefined categories.”)
Regarding claim 6:
Padmanabhan discloses the following:
The system of claim 1, wherein the processor is to generate (reads on “the creation of the configured smart action”) the event in accordance with operations that include insertion of the identifier (reads on “the declarative smart action includes at least one or more pre-defined actions which are associated with a transaction information object (e.g., element 377 of FIG. 3C) within which there are pre-defined multiple mandatory data fields”) into a predetermined field a format that corresponds to the event. (Padmanabhan: See paragraph [0194] “the creation of the 
Regarding claim 7:
Padmanabhan discloses the following:
The system of claim 1, wherein: the context is (reads on “Each database may generally be viewed as a collection of objects”) an object or namespace managed by the database, and the identifier (reads on “a temperature related event for the particular shipment, which may then be linked back to the smart contract automatically.”) is pre-authenticated for the object or namespace. (Padmanabhan: See paragraphs [0308] “Each database may generally be viewed as a collection of objects, such as a set of logical tables, containing data fitted into predefined categories.”, and [0336] “In the above example with Wal-Mart and Nestle, the CRM system will possess the requirements for the shipment. Because the host organization through the CRM system monitors the shipment and subscribes to shipment events, such as temperature data, the CRM system will monitor for and become aware of a temperature related event for the particular shipment, which may then be linked back to the smart contract automatically.”)
Regarding claims 8 and 15: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 9 and 16: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 10 and 17: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 13 and 19: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claims 14 and 20: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Schiatti in further view of Srivastava, US Publication Number 2021/0056095 A1.
Regarding claim 4:
Padmanabhan and Schiatti do not explicitly disclose the following, however Srivastava further teaches:
The system of claim 1, wherein the context of the event data includes a tuple that includes at least two of a channel name (reads on “channels”), namespace (reads on “namespaces”), collection (reads on “private data collections”), or key name (reads on “many keys and objects”) in correspondence with the database. (Srivastava: See paragraphs [0132] “One such object 424 is shown within the world state database 420, but in practice there will be many keys and objects.”, [0176] “Channels and private data collections enable private and confidential multi-lateral transactions 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) of Padmanabhan to include includes a channel name, namespace, collection, or key name with the database, as taught by Srivastava, in order to provide confidential multi-lateral transactions that are usually required by competing businesses and regulated industries.
Regarding claim 5:
Padmanabhan and Schiatti do not explicitly disclose the following, however Srivastava further teaches:
The system of claim 1, wherein the context of the event data includes a tuple that includes a channel name (reads on “channels”), namespace (reads on “namespaces”), collection (reads on “private data collections”) and key name (reads on “many keys and objects”) in correspondence with the database. (Srivastava: See paragraphs [0132] “One such object 424 is shown within the world state database 420, but in practice there will be many keys and objects.”, [0176] “Channels and private data collections enable private and confidential multi-lateral transactions that are usually required by competing businesses and regulated industries that exchange assets on a common network”, and [0291] “each channel has a completely 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) of Padmanabhan to include includes a channel name, namespace, collection, or key name with the database, as taught by Srivastava, in order to provide confidential multi-lateral transactions that are usually required by competing businesses and regulated industries.
Regarding claims 11 and 18: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
February 15, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2022